DYKMAN, J.
(concurring). This is an appeal from a judgment entered upon an order overruling a demurrer interposed by the defendants to the amended complaint of the plaintiff. The demurrer was for insufficiency. The action was brought to set aside as fraudulent a judgment of foreclosure and sale entered in the supreme court in the county of Queens on the 6th day of February, 1888, by the defendant Albert B. Byrn, under which the land of the plaintiff was sold, and the defendant Marcus L. Byrn became the purchaser. The complaint states, substantially, that the plaintiff purchased the lots in 1862, at which time they were subject to a mortgage made by one Warner to one Van Mater, dated March 31, 1857, and due by its terms March 31,1862. This bond and mortgage was assigned to one James Bowne, July 3, 1857, and was assigned by Bowne to one Reid, April 1, 1858. On July 20, 1868, the plaintiff paid the bond to Reid’s representatives, and took up the bond and mortgage, and has had them in his possession since that time. On the 24th day of August, 1887, the defendant Albert B. Byrn, finding the record of the mortgage uncanceled, procured an assignment from James Bowne of all his right, title, and interest in the bond and mortgage in question, and thereupon proceeded to foreclose the mortgage. An order for publication of the summons was obtained dispensing with depositing the same in the post office, and the summons was served by publication. Upon the reference to a referee to take proof of the facts and circumstances stated in the complaint, the plaintiff herein being an absent defendant in that action, proof of the mortgage and assignment thereof was made by reference to the records of Queens county, and of the bond by reference to the record of the mortgage which recited a bond. The plaintiff had removed to the state of Hew Jersey in 1864, and was wholly ignorant of the proceedings taken to deprive him of his property. The plaintiff alleges that the assignment of the mortgage from James Bowne was procured with the intent to cheat and defraud him out of his property by a fraudulent and pretended foreclosure of the mortgage which, though uncanceled, was then paid.
It is further alleged that, in pursuance of that intent to cheat and defraud the plaintiff, the action to foreclose the mortgage was commenced by the defendant Albert B. Byrn against James Thomas Warner, James A. Baker, and all persons or owners unknown claiming an interest in the premises sought to be foreclosed in that action. It is further alleged in the complaint that the plaintiff was ignorant of the several attempts taken for a foreclosure of the mortgage until very recently. It is further stated that the plaintiff is informed and believes that the attempted assignment of the bond and mortgage by James Bowne to the defendant Albert B. Byrn, unaccompanied by the bond and mortgage, was wholly null and void, and of no effect, and that the judgment and decree for the foreclosure of mortgage was obtained by fraud, and in pursuance of an intent to cheat and defraud the plaintiff out of his property, and by a series of gross impositions upon this court, of which the defendant Marcus L. Byrn had full notice and knowledge. The principal insistence on the part of the defendant in favor of the demurrer is *58that relief should have been sought in the foreclosure suit, and he cites a class of cases in which the courts have refused to entertain an action to nullify a judgment when the relief sought would require a retrial of the case already tried in the original suit. Such was the case of Railroad Co. v. Harrold, 65 How. Prac. 89. But such cases have no application here.
The trial of this action requires proof of an original fraud, concocted and perpetrated against the plaintiff and upon the court. Chancellor Kent, in the case of Foster v. Wood, 6 Johns. Ch. 87, states the rule and its application as follows:
“The rule Is that chancery will not relieve against a judgment at law on account of its being contrary to equity unless the defendant in the judgment was ignorant of the fact in question pending the suit, or it could not have been received as a defense, or unless he was prevented from availing himself of the defense by fraud or accident or the. act of the opposite party, unmixed with negligence or fault on his part.”
Again, it is said in Ross v. Wood, 70 N. Y. 10:
“The fraud which will justify equitable interference in setting aside judgments and decrees must be actual and positive, and not merely constructive. It must be that which occurs in the very concoction or procuring of the judgment or decree,—something not known to the opposite party at the time, and. for not knowing which he is not chargeable with negligence.”
It is said in the case of Whittlesey v. Delaney, 73 N. Y. 571, that:
“Whenever a party, liable to be injured by a judgment tainted by fraud, has had no opportunity to protect himself, a court of equity is open to him."
In the case of Michigan v. Phoenix Bank, 33 N. Y. 26, it is said:
“It is needless to multiply cases showing that the courts, upon bill filed, will set aside as nullity a judgment, decree, or award obtained by fraud.”
In the case of U. S. v. Throckmorton, 98 U. S. 67, it is said:
“When an unsuccessful party has been prevented from exhibiting fully his case by fraud or deception practiced upon him by his opponent, as by keeping him away from court, by false promise of a compromise, or where the defendant never had knowledge of the suit, or when the attorney corruptly sells out his client’s interest to the other side,—these and similar cases, which show there has never been a real contest or hearing of the case, are reasons for which a new suit may be sustained to set aside and annul a former judgment.”
This case falls within the authorities cited, and the complaint states a cause of action. The appellant insists that the judgment is conclusive, but it is to be observed that nothing is conclusive in law which is procured by fraud,, for fraud vitiates everything into which it enters. The fraudulent manufacture of a claim, and of evidence to secure a judgment upon it, cannot escape the vigilant eye of a court of equity, which is always open to a party injured by a judgment obtained by fraud. Our conclusion, therefore, is that the judgment should be affirmed, with costs.